DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claims 3, the phrase “can be”, or “can”, or “could be” renders the scope of the claim unclear because “can” is susceptible to more than one plausible construction. The verb form of the word “can” carries multiple meanings in the English language. It can be used to indicate a physical ability or some other specified capability, or it can be used to indicate a possibility or a probability. Therefore, it is not clear whether the limitation refers to a capability that is required to be present in the invention, or whether it refers to a capability that is a mere possibility that is not required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 4,673,404 (Gustavsson, cited on the IDS).
In re claim 1, Gustavsson discloses a vial adapter (embodiment of figs.1 and 2) comprising:
a vial access system (3) comprising:
a vial access housing (housing of 3) having a first end (top end shown in fig.1) and a second end (end opposite the top end), the vial access housing including a seal membrane (5);
a first connection element (4) disposed at the first end of the vial access housing, the first connection element engageable with a second connection element of a syringe adapter to secure the vial adapter to the syringe adapter (language is purely functional capability, regardless the claims is met as it is a bayonet connection that is configured to mate with a corresponding connector);
a plurality of vial grip members (members which grip the vial shown as 3 members in fig.2 and the cross section of those members shown in fig.1) disposed at the second end of the vial access housing, the plurality of vial grip members attachable to a vial to secure the vial adapter to the vial (fig.1); and
a spike (10) disposed at the second end of the vial access housing, the spike attachable to the vial such that the spike is in fluid communication with a chamber of the vial;
a pressure equalization system (6, 7) attachable to the vial access system, the pressure equalization system comprising:
a pressure equalization housing (6); and
a toroidal expandable balloon (7), wherein a portion of the toroidal expandable balloon is not covered by the pressure equalization housing (bottom under portion of the balloon is not covered by the housing, i.e. hood, it is however partially covered underneath by the vial housing, however there is also a hole as shown in fig 2 which shows a bottom portion not covered at all), wherein with the vial adapter attached to the vial, the pressure equalization system is in fluid communication with the vial (fig.2).
In re claim 3, Gustavsson discloses the vial adapter of claim 1, wherein a portion of the toroidal expandable balloon can expand in an axial direction (this can be interpreted as merely a possibly that is not required, thus even if Gustavsson didn’t do this it would meet the claim. Regardless, it is capable of functioning as claimed because of the opening under the hood shown in fig.1)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gustavsson in view of 2013/0079744 (Okiyama, cited on the IDS).
In re claim 2, Gustavsson fails to explicitly disclose the vial adapter of claim 1, wherein the vial adapter further comprises a vial sleeve seal disposed over the spike, the vial sleeve seal providing a seal between the vial adapter and the vial with the spike attached to the vial.
Okiyama teaches another vial adapter wherein the vial adapter further comprises a vial sleeve seal (65) disposed over the spike, the vial sleeve seal providing a seal between the vial adapter and the vial with the spike attached to the vial (para.114).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Okiyama in Gustavsson for the purpose of shielding the spike and reducing containments from coming into contact with the spike. 
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record, alone or in combination, discloses or fairly suggests: the pressure equalization housing includes a filter. While Gustavsson discloses a filter, the filter is located in the vial access housing. Rearranging the filter to the claimed location would not have been obvious as the gas into the balloon needs to be filtered and there is no reason to filter the air under the pressure equalization housing as that does not fluidly connect with the balloon.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Kelly whose telephone number is (571)270-7615. The examiner can normally be reached M-F 8a-4p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Timothy P. Kelly/Primary Examiner, Art Unit 3753